Citation Nr: 0502316	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-45 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective eyesight.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for residuals of dental 
trauma for purposes of obtaining VA outpatient treatment.  

4.  Entitlement to an increased evaluation for arthritis with 
pes planus, status post injury of the right foot, currently 
rated as 20 percent disabling.  

5.  Entitlement to an increased evaluation for arthritis with 
pes planus, status post injury of the left foot, currently 
rated as 20 percent disabling 

6.  Evaluation of a deviated nasal septum, currently rated as 
10 percent disabling.  

7.  Evaluation of a scar on the bridge of the nose, currently 
rated as 10 percent disabling.  

8.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  

9.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left hip disorder.  

10.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  

11.  Entitlement to special adapted housing or special home 
adaptation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1942 to October 
1945 and from September 1950 to December 1950.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In April 
2003, the Board remanded the issues of entitlement to service 
connection for dental trauma, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left 


hip disorder, entitlement to an increased evaluation for 
arthritis with pes planus, status post injury of the right 
foot, entitlement to an increased evaluation for arthritis 
with pes planus, status post injury of the left foot, and 
entitlement to TDIU to the agency of original jurisdiction 
(AOJ) for additional development.  The remanded issues have 
been returned to the Board for further appellate review.  
The Board notes that in March 2003, the appellant perfected 
an appeal in regard to the issues of the evaluation of a 
deviated nasal septum, evaluation of a scar on the bridge of 
the nose, entitlement to service connection for defective 
eyesight, entitlement to service connection for glaucoma, 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound, and 
entitlement to special adapted housing or special home 
adaptation.  Thus, these issues are properly before the 
Board.  

The Board notes that a July 1995 rating decision reflects 
that the appellant's foot disability was characterized as 
bilateral pes planus and a 10 percent rating was in effect 
from February 1965 and a 0 percent evaluation for a 
laceration scar at the bases of the right toe was assigned 
from January 1948.  In an October 1996 rating decision, the 
AOJ recharacterized the foot disability.  A 20 percent 
evaluation was assigned for arthritis with pes planus, status 
post left foot injury, from March 1995, and a 20 percent 
evaluation was assigned for arthritis with pes planus, status 
post right foot injury, from March 1995.  In November 1999, 
service connection for a scar on the bridge of the nose was 
established, and a 0 percent evaluation was assigned from May 
1999.  A July 2000 rating decision reflects a 10 percent 
evaluation was assigned for a scar on the bridge of the nose.  
The rating decision notes that a deviated nasal septum is 
rated as 10 percent disabling.  

The Board notes that correspondence received in May 2002 
indicates that the appellant is seeking service connection 
for a right hip disorder.  This issue is referred to the AOJ.  




FINDINGS OF FACT

1.  The evidence establishes that decreased visual acuity was 
diagnosed many years after service and there is no competent 
evidence linking an eye disorder, to include defective 
eyesight or decreased visual acuity, to service.  

2.  Glaucoma was first diagnosed many years after service and 
there is no competent evidence linking glaucoma to service.  

3.  The appellant does not have a dental condition resulting 
from a combat wound or other service trauma.

4.  Right foot arthritis with pes planus, is no more than 
moderate, manifested by pain, stiffness, and decreased range 
of motion.  

5.  Left foot arthritis with pes planus, is no more than 
moderate, manifested by pain, stiffness, and decreased range 
of motion.  

6.  The appellant is receiving the maximum schedular 
evaluation for a deviated nasal septum

7.  The scar on the bridge of the nose is no more than 
moderate.  The scar measures, at best, 1.25 cm in length, 
there is no adherence, the color is normal, the texture is 
soft, and it is not indurated and inflexible.  There is no 
gross distortion or asymmetry of two features or paired sets 
of features.  

8.  The scar on the bridge of the nose is tender and painful.

9.  The appellant's service-connected disabilities include 
left foot arthritis with pes planus, evaluated as 20 percent 
disabling, right foot arthritis with pes planus, evaluated as 
20 percent disabling, a scar on the bridge of the nose 
evaluated as 10 percent disabling, with a separate 10 percent 
evaluation for pain and tenderness, a deviated nasal septum 
rated as 10 percent disabling, and a laceration scar at the 
base of the right toe, evaluated as 10 percent disabling.  

10.  The appellant does meet the schedular criteria for TDIU.

11.  The evidence fails to show that the appellant's right or 
left foot disability, scars, or deviated nasal septum cause 
marked interference with his employment, or that such have in 
the past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  

12.  The service-connected disabilities do not preclude the 
veteran from engaging in a substantially gainful occupation.

13.  Evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.

14.  The appellant's vision in both eyes exceeds 5/200 and he 
does not have concentric contraction of the visual field to 5 
degrees or less; he is not a patient in a nursing home 
because of incapacity; and he does not establish a factual 
need for aid and attendance

15.  The appellant is not service connected for 1) loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus, the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.

16.  The appellant is not in receipt of service connection 
for permanent and total disability due to blindness in both 
eyes and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  Defective eyesight was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, (2003).  

2.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, (2003).  

3.  No dental trauma was incurred during the appellant's 
active service, and the criteria for entitlement to VA 
outpatient dental treatment have not been met.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2003).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for right foot arthritis with pes planus, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.71a, 4.40- 4.46, Diagnostic Codes 5276, 5284-5010 (2003).

5.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left foot arthritis with pes planus, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.71a, 4.40- 4.46, Diagnostic Codes 5276, 5284-5010 (2003).

6.  The criteria for a rating in excess of 10 percent for a 
deviated nasal septum have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R.§ 4.97, Diagnostic Code 6502 (2003)

7.  The criteria for a separate 10 percent evaluation for a 
scar on the bridge of the nose have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R.§ 4.97, Diagnostic Code 7804 
(2002)

8.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2003).

9.  The criteria for entitlement to compensation for a left 
hip disorder under the provisions of 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2003).

10.  The requirements for special monthly compensation based 
upon the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.352(a) (2003).  

11.  The requirements for special monthly compensation on 
account of being housebound have not been met.  38 C.F.R. § 
3.352 (2003).  

12.  The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant are 
not met.  38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Dental records at service entrance in October 1942, reflect 
existing restorations to the teeth and missing teeth, to 
include tooth numbers 1, 19, 30, and 32.  An October 1945 
separation examination report (received in March 2000), shows 
that the retinal reflex reacted to light and accommodation.  
Visual acuity was 20/20 in each eye.  No disease or 
anatomical defects were noted.  Missing teeth were noted.  
The teeth and gums were normal.  

On VA examination in October 1947, external structure of each 
eye was normal.  Visual acuity was 20/20 in the right eye and 
20/20 in the left eye.  

In correspondence received in September 1949, the appellant 
indicated that he had had two teeth pulled during service in 
1944.  In a September 1949 rating decision, the AOJ granted 
service connection for tooth numbers 5, 19, 28, and 29 for 
outpatient treatment purposes only.  Treatment records, dated 
from September 1949 to November 1949 reflect that the 
appellant underwent VA dental treatment.  

In correspondence received in September 1975, the appellant 
indicated that a dentist had broken both jaws during service.  

On VA examination in February 1976, missing replaceable teeth 
and nonreplaceable teeth were noted.  The impression was, 
"no evidence of fracture noted; or if occurred, adequate 
healing took place."  

In November 1989, the appellant complained of amaurosis fugax 
for the previous five years.  In February 1993, the appellant 
related that excruciating back and hip pain he had had for 
five years made it almost unbearable to walk.  In October 
1993, he complained of arthritic pain in the balls of his 
feet.  Special padded shoes were noted to help.  

VA outpatient treatment records, dated from August 1992 to 
December 1992, reflect complaints of decreased vision.  The 
assessment was bilateral cataracts.  

In an October 1994 VA outpatient treatment record, the 
appellant complained of low back pain.  The examiner noted 
that the appellant ambulated with difficulty.  The assessment 
was degenerative joint disease.  The teeth, gums, and oral 
mucosa were noted to be smooth and nontender

A VA outpatient treatment record, dated in December 1993, 
reflects complaint of pain in the bottom of the left foot 
when walking.  The record notes that special padded shoes 
helped.  X-ray examination of the left foot was noted to be 
normal.  In October 1994, the appellant complained of 
numbness in the feet and low back pain.  The assessment was 
degenerative joint disease.  

VA outpatient treatment records, dated in March 1995, note 
the appellant's reported history of having retired in 1976 
due to back pain.  He stated that for the past three years he 
had had severe buttock, hip, and leg pain down to both feet 
after walking one hundred feet.  The impressions were 
claudication versus pseudoclaudication, and superimposed 
distal polyneuropathy. 

In April 1996, the appellant's private physician reported 
that the appellant had a decreased arch on both sides.  The 
feet were noted to have marked limitation of motion between 
the subtalar region.  Limitation of motion of the ankle joint 
was noted to be mild.  The feet were noted to be diffusely 
tender to palpation.  Moderate swelling was noted.  The 
impressions were symptomatic status post injury to both feet 
with degenerative arthritis post foot injury of a moderately 
severe nature and pes planus, left foot, acquired, moderate, 
post traumatic.  The examiner stated that the pes planus 
alone was not enough to increase the disability.  The 
examiner commented that the appellant had probably had an 
injury to the subtalar joint at the time of the original 
injury, which would classify him under section 5284.  The 
examiner stated that the foot disorder was 20 percent 
disabling.  He opined that the appellant was unemployable.  

In a VA Form 9, received in May 1996, the appellant stated 
that he was seeking service connection for dental trauma for 
treatment purposes.  He asserted that he was unemployable as 
a result of his bilateral foot disability.  

In a notice of disagreement, received in October 1996, the 
appellant indicated that he was seeking an extraschedular 
evaluation in regard to his foot disabilities.  He related 
that he was seeking outpatient dental treatment.  

On VA examination in January 1997, the appellant complained 
of aching and pain.  The report of examination notes use of 
arch supports and padded shoes.  The report of examination 
notes that he worked as an electrician until age 65, at which 
time he retired.  The appellant stated that for about the 
past 25 years, he could walk with crutches 15 to 20 feet 
before an onset of pain.  Prior to that, he stated he was 
able to walk about a mile before having foot pain.  

On examination, carriage, posture, and gait were normal.  
There was full range of motion of the ankles.  No tenderness 
was noted.  The examiner reported that when the appellant was 
standing, he had moderately good arching, bilaterally.  There 
was no inward rolling of either ankle.  The impression of x-
ray examination of the feet was degenerative changes and 
demineralization.  Artherosclerotic changes, bilaterally, and 
mild hallux valgus were noted.  The examiner noted that the 
appellant moved from the chair to the examining table without 
difficulty.  The pertinent diagnoses were history of trauma 
to the feet with degenerative arthritis, history of bilateral 
pas planus without marked findings, history of deviated 
septum, secondary to motor vehicle accident and persistent, 
chronic nasal congestion.  A history of chronic right hip 
pain with mild degenerative joint disease, a history of 
recurrent transient ischemic attack (TIA) with amaurosis 
fugax (1988), and a left eye cataract were noted.  The report 
of examination notes that the appellant was able to manage 
his own affairs.  

On VA examination in September 1997, the appellant stated 
that he had previously been employed as an electrician.  He 
complained of right hip pain for the past 20 years.  He 
stated that he was only able to walk about 15 to 20 feet 
using crutches before the onset of foot pain.  X-ray 
examination was noted to show minimal degenerative changes.  

On examination, a half centimeter, whitish type scar was 
noted on the bridge of the nose.  A left side deviation of 
the nose was noted.  The examiner stated that it was 
difficult to visualize fundoscopic on the right.  The 
structures were noted to be blurred.  The left eye had a 
fairly dense, gray cataract.  When standing, the appellant 
had inward rolling of both ankles.  The examiner stated that 
the range of motion seemed equal to the left.  The pertinent 
assessments were history of trauma to the feet with 
degenerative arthritis, history of bilateral pes planus 
without marked findings, history of deviated nasal septum, 
secondary to motor vehicle accident and persistent, chronic 
nasal congestion, a history of chronic right hip pain with 
mild degenerative joint disease, a history of recurrent 
amaurosis fugax, and a history of left eye cataract.  

On VA examination for feet in April 1999, the appellant 
complained of pain, weakness, dizziness, swelling, 
fatigability, and lack of endurance in both feet, right more 
than left, especially during standing up or walking 15 to 20 
minutes.  Flare-ups were noted with prolonged standing or 
walking 15 to 20 minutes.  Use of a cane was noted.  The 
report of examination notes no corrective shoes, shoe inserts 
or braces.  His daily activities and employment were noted to 
be limited by the feet.  The alignment of the Achilles tendon 
was noted to look normal.  

On VA examination in April 1999, the examiner stated that the 
C-file had been reviewed.  The report of examination notes 
that the appellant was retired.  The appellant complained of 
drainage of the nose off and on for the previous two years.  
Difficulty breathing, at times, especially at night, was 
noted.  He complained of chronic pain in the hips, left knee, 
ankles and feet, with ache and stiffness in the joints, 
especially in the mornings or after walking or standing too 
long.  He reported a history of having fractured his jaw 
during service in 1940, when the motor vehicle in which he 
was riding crashed into a cannon.  The report of examination 
notes that he wore glasses for correction of refraction.  

On examination, he was noted to have a slow gait with a limp 
because of pain, especially in the right foot.  Normal 
external eye movement was noted.  No icterus was noted.  Both 
pupils were round, equal and reacted well to light and 
accommodation.  The septum was noted to be deviated to the 
right.  Breathing was easy on the left nasal fossa and was 
only about 20 percent on the right.  No drainage was noted.  
Peripheral pulsations in the feet were noted to be present.  
Color and temperature were normal.  There was pes planus, 
moderate, right worse than left.  The report of examination 
notes that there was decreased range of motion of the right 
toes and that there was normal range of motion of the toes of 
the left with no pain or stiffness.  Deep tendon reflexes 
were normal.  Both Achilles tendon reflexes were absent; age 
was noted.  The appellant was unable to walk on his heels or 
on his toes.  He had a limp because of pain on the right 
foot.  

X-ray examinations were noted to show mild hallux valgus of 
the right foot with mild degenerative joint disease of the 
first metatarophalangeal joint, as well as calcific 
tendonitis of Achilles and peroneal brevis insertions.  On 
the left, a calcaneal spur was noted.  There was 
artherosclerosis (calcification) of the arteries of the feet.  

The examiner stated the following:

For the service-connected conditions, only 
the feet condition renders the veteran 
partially unemployable (pain, stiffness, 
decreased range of motion, and limping.)  As 
to the nonservice-connect[ed] condition, age 
(85-year-old,) exogenous obesity, syncope 
secondary to atherosclerotic cardiovascular 
disease and arrhythmia status post dual-
chamber DDD pacemaker renders the veteran 
fully unemployable.  Other conditions would 
restrict his employment partially such as 
chronic lumbago, hip and left knee 
conditions, glaucoma with glare on the right 
eye, and benign prostatic hypertrophy with 
prostatism.  

The pertinent diagnoses were as follows:

1.  Deviation of the nasal septum to the right with only 20 
percent air passage in the right nasal cavity, no drainage.  

2.  Scars, 1 cm dorsally at the base of the right great toe, 
not dysfunctional.  

3.  Arthritis of the right metacarpophalangeal joint with 
slight hallux valgus and decreased range of motion of the 
toes and pes planus, bilaterally.  

4.  Degenerative joint disease of both ankles with decreased 
range of motion.  

5.  Degenerative joint disease of the left hip.

6.  Status post fracture of the jaw on the left, symptomatic, 
no disease found.  

7.  Glaucoma, bilaterally.  

VA outpatient treatment records, dated in July 1999, reflect 
assessments of intertrochanteric fracture, cataract in the 
right eye and pseudophakia in the left eye.  Treatment 
records, dated in August 1999, note that the appellant was 
initially seen for left hip complaints in June 1999.  The 
examiner noted that at that time, x-ray examination of the 
left hip was negative.  Four days later a hairline fracture 
of the left greater trochanter was observed and about one 
month later, the fracture was noted to be more raised.  The 
examiner stated that the appellant had fallen about two 
months earlier, sustaining a nondisplaced greater trochanter 
fracture.  The record notes that the appellant had been 
doing well until he noted some new pain about two weeks 
earlier.  The record of treatment notes the appellant's 
complaint that he had noticed a large amount of bruising in 
the left hip.  The impression of x-ray examination was noted 
to be unchanged displaced greater trochanter fracture, no 
soft tissue mass or obvious bony lesion.  The assessments 
included fracture of the left greater trochanter, 
questionable mass versus hematoma, and left greater 
trochanter fracture of questionable etiology.  

VA treatment records, dated in September 1999, reflect that 
the appellant underwent an open biopsy of the left greater 
trochanter region followed by open reduction and internal 
fixation of the greater trochanter fracture.  The records 
note that the appellant had fallen three months earlier, 
sustaining a left greater trochanteric femur fracture, which 
became a nonunion of the greater trochanter fracture and 
that the fracture that was initially undisplaced became 
completely displaced, superior and posterior.  The diagnosis 
was nonunion of the left greater trochanteric fracture, 
questionable etiology.  Postoperatively, he underwent a 
blood transfusion following prolonged bleeding.  No adverse 
reaction to transfusion of platelets was noted.  Range of 
motion and strength was noted to be within full limits.  At 
one week status postoperative open biopsy/repair of the 
greater trochanter, he was noted to be stable.  No infection 
was noted.  

In October 1999, the incision was noted to be well-healed 
and the appellant was able to abduct the left leg about 30 
degrees, limited by pain.  A platelet dysfunction was noted.  
On examination in January 2000, the appellant was able to 
forward flex the hip to 45 degrees and extend to 10 degrees.  
Abduction was painful and noted to be 30 degrees.  Internal 
and external rotation were without significant pain.  Motor 
and neurosensory examinations were normal.  Examination of 
the incision revealed a well-healed incision with some 
hyperpigmented areas around the wound.  No true erythema or 
ecchymosis was noted.  The assessment was greater 
trochanteric avulsion fracture on the left without evidence 
of tumor.  In February 2000, the appellant was noted to be 
improving in strength, range of motion, and exercise 
tolerance.  

A page of an undated, unsigned, examination report, notes 
that the line of the bridge of the nose showed deviation to 
the left.  A small 1.5 cm scar was noted on the bridge of 
the nose.  It was not deeply attached, thin, faint, and 
nontender.  The Nasal septum was noted to be bucccal, and 
deviated to the right with partial occlusion of the right 
nostril.  

In a statement in support of the claim, received in 
September 1999, J. B. stated that during service with the 
appellant, the motor vehicle in which they were riding was 
involved in an accident and that the appellant sustained 
some facial injuries.  He related that the appellant 
received first aid treatment from one of the doctors in the 
unit to which they were assigned.  He stated that he later 
learned that the appellant's nose was broken and that that 
he had facial and head contusions.  

In a claim received in October 1999, the appellant related 
that he was advised by a VA facility in June 1999 that a 
fracture of his left hip would heal without treatment.  He 
added that several months later, he had severe hip pain, his 
hip was black and blue, and the bone was cutting the tissue.  
He stated that he underwent surgery in August 1999 and had a 
blood transfusion.  He asserted that he was more disabled 
because he did not receive the proper care by the VA 
facility.  

On VA examination in May 2000, the examiner stated the C-
file had been reviewed.  The report of examination notes the 
appellant's history of having sustained a laceration to the 
bridge of the nose in a motor vehicle accident during 
service in 1940.  The appellant complained of pain in the 
bridge of the nose with change in weather and with 
palpation.  

On examination, a 0.4 cm scar was noted on the bridge of the 
nose.  Tenderness to palpation was noted.  No adherence was 
noted.  The texture was normal.  There was no ulceration or 
breakdown of the skin.  Depression of the scar was noted.  
There was a 3 percent tissue loss.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was flesh to brown.  Disfigurement was noted.  X-ray 
examination of the nose was noted to be normal.  There were 
no definite fractures of the nasal bones.  The septum was 
midline in position.  The maxillary antra appeared clear and 
the maxillary spine was intact.  The impression was normal 
nasal bones.  The relevant diagnosis was scar on the bridge 
of the nose, deformity of the nose to the left.  

An April 2000 VA outpatient treatment record notes x-ray 
examination showed the left greater trochanter had avulsed 
off of, and displaced from, the femur.  The impression was 
left greater trochanteric fracture.  The record of treatment 
notes that the appellant walked with an abnormal gait.  The 
examiner stated that it was doubtful that the fracture of his 
greater trochanter was the etiology of his weakness and 
inability to ambulate.  The examiner added that it was 
probably most likely coming from his back disorder.  

An April 2000 VA outpatient treatment record notes the pupils 
were round and reactive to light in each eye.  The pupil was 
noted to be elliptical in the left eye.  Extraocular movement 
was intact.  

In correspondence received in August 2000, the appellant 
asserted that VA did not provide the proper treatment for the 
fracture of his left greater trochanter.  He contended that 
nonunion of the left greater trochanter resulted in an 
inability to ambulate and required him to have surgery for a 
blood mass.  

VA outpatient treatment records, dated in September 2000, 
note that the appellant lived with his wife.  He complained 
of loss of vision in the left eye for the previous six 
months.  The records reflect that he underwent open reduction 
internal fixation, left hip, in September 2000.  A history of 
a fall with a left hip fracture, history of possible avulsion 
fracture of left hip in June 1999 with chronic left hip pain, 
and a history of severe bleeding after left hip biopsy in 
September 1999 were noted.  The record notes the cause of the 
bleeding was uncertain, possibly a qualitative or quantative 
platelet abnormality.  A history of chronic right foot drop 
was noted.  The postoperative diagnosis was left hip 
fracture, intertrochanteric/subtrochanteric fracture.  The 
records note that the pupils were equal and reactive to 
light.  The sclerae were nonicteric.  Conjunctivae were pink.  
Oral examination showed the teeth were in fairly good repair.  
Impressions included status post fall with left hip fracture, 
history of possible avulsion fracture of left hip in June 
1999 with chronic left hip pain, history of severe bleeding 
after left hip biopsy in September 1999 - cause of the 
bleeding uncertain (questionable qualitative or quantitative 
platelet abnormality), and a history of what appeared to be a 
left carotid stenosis with suspected intermittent amaurosis 
fugax, stable.  

In a statement dated in December 2000, the appellant's 
private physician indicated that the appellant was not 
bedridden.  The doctor noted that he had constant bilateral 
hip pain and walked slowly with a walker.  The major 
diagnosis was a severe left hip fracture.  Other diagnoses 
were cervical degenerative joint disease and coronary artery 
disease.  

In a February 2002 record, the appellant's private physician 
stated that the appellant had a cataract in his right eye 
correctable to 20/100, pseudophakia in his left eye 
correcting to 20/70, and intraocular pressures of 17 mmHg in 
his right and 15mmHg in his left, with some nerve pallor, 
especially in the left eye.  The physician recommended 
further assessment of the diagnosis of glaucoma.  

On VA examination in June 2002, the appellant complained of 
interference with breathing through the nose, dyspnea at rest 
or on exertion, especially with nasal congestion, and of a 
watery or thick grayish colored discharge from the nose.  
Mild impaction was noted.  No speech impairment was noted.  
On examination, the right nostril was narrowed due to a 
deviated nasal septum toward right.  No drainage or mucosal 
erythema was noted.  The left nostril was clear.  There was 
no tenderness.  A computed tomography (CT) scan of the head 
in 2000 was noted to be normal.  The diagnoses were remote 
nasal injury with history of fracture, deviated nasal septum, 
and healed scar with disfigurement and residual.  

A May 2002 record notes the impression of x-ray examination 
was an old healed intertrochanteric fracture.  There was no 
arthritis in the hip joint.  No evidence of osteomyelitis.  
In June 2002, range of motion of the left hip was noted to be 
about 50 percent of normal and painful.  An August 2002 VA 
outpatient treatment record reflects complaint of right foot 
pain.  

On VA examination in June 2002, the appellant complained of 
disfigurement and burning sensation in the scar area of the 
nose.  On examination, a scar about 1.25 cm long on the left 
side of the nasal bridge was noted to be well healed.  No 
tenderness or adherence was noted.  The texture was soft.  
There was no ulceration of the skin.  The scar was flat.  The 
extent of underlying tissue loss was noted to be 
unpredictable.  The report of examination notes that the scar 
was unremarkable for inflammation, edema, or keloid 
formation.  The examiner noted normal skin color.  The report 
of examination notes that disfigurement was reported.  The 
diagnosis was disfiguring, healed scar on the left side of 
the nasal bridge due to remote accidental injury, with 
minimal residuals.  

A VA outpatient treatment record, dated in September 2002, 
reflects the appellant's complaint that he had noted some 
change in vision and desired new lenses.  The record notes 
that some loss was noted on his previous exam in March 2002.  
The assessment was primary open angle glaucoma.  Minimal 
cataracts were noted.  

A December 2002 VA outpatient treatment record notes that he 
was unable to ambulate secondary to pain and weakness.  In 
March 2003, no jaw pain was noted.  In April 2003, the 
appellant complained of swelling and irritation of his 
tongue.  The assessment was tongue irritation due to friction 
injury from decayed tooth.  

A January 2003 VA outpatient treatment record notes that the 
appellant was nonambulatory due to a hip fracture and 
pancreatic mass.  VA outpatient treatment records, dated in 
August 2003 VA, reflect unaided vision was 20/40 in the right 
eye and 20/40 in the left eye.  The assessments included 
glaucoma.  

On VA examination in November 2003, the examiner stated that 
the C-file had been reviewed.  A history of documented 
multiple falls was noted.  The appellant stated that in 1999, 
he fell several times, fracturing his left greater 
trochanter.  The report of examination notes that there was 
concern about possible malignancy and that he underwent 
biopsy and repair of the greater trochanter with mersilene 
tape in September 1999.  The examiner noted that the 
appellant's postoperative course was complicated by bleeding 
and he was evaluated and found to have a platelet 
dysfunction.  The examiner noted that the records reflected 
that on orthopedic evaluation in January 2000, he was noted 
to be doing well.  She related that in April 2000, the 
appellant was noted to have reavulsed the greater trochanter.  
He was also noted to have chronic lumbar sacral spine pain.  
The examiner noted that subsequently, the appellant fell 
again, requiring a gamma nail for a left subtrochanteric hip 
fracture.  The report of examination notes that in June 2003, 
the appellant fell again and broke the right hip, followed by 
placement of a prosthesis on the right.  

The appellant stated that he had not been able to move his 
right foot since the right hip surgery.  The appellant stated 
that he was unable to walk without the assistance of a 
walker.  With a walker, he stated could walk 10-15 feet.  The 
appellant stated that he legs became weak when he walked.  X-
ray examination of the left hip was noted to show status post 
gamma nail subtrochanteric fracture healed satisfactorily.  
The joint space was well maintained.  The report of 
examination notes that he had difficulty removing his shoes 
and socks and that transferring from the wheel chair to the 
examining table was difficult.  

The assessment was that the appellant had had a gamma nail 
placed in the left hip because of a subtrochanteric hip 
fracture sustained elsewhere.  The fracture was noted to have 
been well healed.  There was slight heterotopic bone 
formation for the appellant's surgeries.  The examiner noted 
that such was not unusual after hip surgery.  

The examiner stated that all of the care related to the left 
hip was appropriate, including the biopsy at the VA facility.  
The examiner further stated that the appellant did not appear 
to have suffered any additional disability as a result of 
treatment by VA.  She stated that the majority of the 
appellant's 'hip' pain and leg pain appeared to be secondary 
to his lower back pathology.  She added that it was likely 
that the lower back pathology was the primary cause of his 
frequent falls.  She noted that he had a right foot drop had 
apparently developed after the private right hip surgery.  
She added that the appellant had mild degenerative changes of 
both feet and that his foot pain was likely due to a 
combination of his low back pain, neuropathic pain, vascular 
disease, and the mild degenerative changes.  The examiner 
stated that the appellant was not unemployable secondary to 
his service-connected disabilities.  She stated that he was 
unemployable secondary to his nonservice connected disorders, 
specifically, poor balance, frequent falls, low back pain, 
and right foot drop.  

In a statement received in January 2004, the appellant 
asserted that teeth pulled during service should have instead 
been restored.  He indicated that as a result of the teeth 
pulled during service, he had to wear bridges.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2003).  
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Under the previous Diagnostic Code 7804 (effective prior to 
August 30, 2002), scars, superficial, tender and painful on 
objective demonstration warranted a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

Under the new Diagnostic Code 7800 (effective from August 30, 
2002), a 10 percent disability evaluation is warranted for 
disfigurement, head, face, or neck, with one characteristic 
of disfigurement; a 30 percent disability evaluation is 
warranted for disfigurement of the head, face, or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are (1) a scar five or more inches (13 or 
more cm) in length, (2) a scar at least one-quarter inch (.6 
cm) wide at the widest part; (3) the surface contour of the 
scar is elevated or depressed on palpation; (4) the scar is 
adherent to the underlying tissue; (5) the skin is hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
the skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches; (7) the 
underlying soft tissue is missing in an area exceeding six 
square inches; and (8) the skin is indurated and inflexible 
in an area exceeding six square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired 
flatfoot will be rated as noncompensable where mild with 
symptoms relieved by built-up shoe or arch support.  A 
moderate disability with weight-bearing over or medial to the 
great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  A severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc., pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities will be rated as 20 percent disabling where 
unilateral and as 30 percent disabling where bilateral.  A 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. Part 4, Code 
5276 (2003).

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately. (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained. (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. (2) Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination. (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2003).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

In this case, VCAA notices were sent in May 2002, May 2003, 
and August 2003.  A supplemental statement of the case was 
issued in January 2004.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  In this case, even though the AOJ did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the May 
1995, June 1995, July 1995, October 1996, November 1999, July 
2000, August 2002, and April 2003 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the May 1995, July 1995, July 2000, 
June 2002, and December 2002 statements of the case and the 
October 1996, July 2000, October 2002, and January 2004 
supplemental statements of the case.  The Board concludes 
that the discussions in the May 1995, June 1995, July 1995, 
October 1996, November 1999, July 2000, August 2002, and 
April 2003 rating decisions and in the statements and 
supplemental statements of the case, which were all sent to 
the appellant, informed him of the information and evidence 
needed to substantiate the claims.  By letters dated in May 
2002, May 2003, and August 2003, he was advised of the 
evidence he needed to submit to substantiate his claims, VA's 
duty to notify him about his claims, VA's duty to assist in 
obtaining evidence for his claims, what the evidence must 
show to substantiate his claims, what information or evidence 
was needed from him, what he could do to help with his 
claims, and what VA had done to help with his claims.  By 
letter dated in December 2003, he was advised of the 
procedures by which to submit additional evidence.  In the 
April 2003 Board remand, he was invited to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

Analysis

I.  Service connection

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  

Dental trauma

Initially, the Board notes that the AOJ denied the issue of 
entitlement to service connection and VA treatment for dental 
trauma in December 1988.  The appellant did not appeal.  In 
light of additional service dental records received, however, 
the Board is proceeding with a review on the merits.  See 
38 C.F.R. § 3.156(c).  

Essentially, the appellant is seeking service connection and 
VA treatment for dental trauma and teeth pulled.  
Specifically, he asserts that his jaw was broken during 
service and that he had two teeth pulled.   

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he allege that a claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2002).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In this case, the appellant received VA dental 
treatment in 1949.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2003).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2003).

In this case, service medical records are absent complaint or 
finding of dental trauma during service.  The Board notes 
that the appellant has provided various accounts of the 
claimed dental trauma, to include that his jaw was broken by 
a dentist and that it was broken during a motor vehicle 
accident during service.  Regardless, there is no evidence 
that his jaw was broken by a dentist or otherwise.  

VA service dental records show that he had teeth restored 
and/or extracted during service.  At separation in October 
1945, the teeth and gums were noted to be normal.  On 
examination in December 1988, no trauma was noted.  The Board 
notes that a broken jaw in association with dental treatment 
would not constitute "service trauma," and that he would, 
therefore, not be entitled to VA dental care, even if such 
were shown.  Service trauma does not include the intended 
effects of therapeutic or restorative dental care and 
treatment provided during the appellant's military service.  
See VA O.G.C. Prec. Op. No. 5-97.  Thus, he does not meet the 
criteria for eligibility for Class II(a) VA outpatient dental 
treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the appellant's service 
records do not reflect that he was a prisoner of war, nor 
does the appellant advance such an argument.  Thus, he does 
not meet the criteria for eligibility for either Class II(b) 
or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The veteran does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R.  §17.161.  
For example, he is not service-connected for any dental 
disability and he is not a Chapter 31 vocational 
rehabilitation trainee.

Based on the foregoing, the Board finds that service 
connection for dental trauma for the purpose of obtaining VA 
outpatient dental treatment is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  

Defective eyesight and Glaucoma

In order to establish service connection, the evidence must 
show that the appellant has a current disability due to 
disease or injury related by competent evidence to service.  
Service medical records show that the external structure of 
each eye was normal.  Visual acuity was 20/20 in each eye.  
The initial evidence of an eye disorder was many years after 
service.  The records reflect the appellant's earliest 
complaint in association with an eye disorder was in 1984; 
the diagnosis was amaurosis fugax secondary to TIA.  In 1992, 
bilateral cataracts were diagnosed.  In April 1999, the 
diagnosis was glaucoma.  More importantly, there is no 
competent evidence relating an eye disorder, to include 
defective eyesight, cataracts, pseudophakia, amaurosis fugax, 
or glaucoma, to service.  

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence that 
defective eyesight is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge.  The most probative evidence is the 
contemporaneous service medical records consisting of normal 
findings.  Such evidence is far more probative than the 
appellant's unsupported lay opinion.  

To the extent that records note a history of an eye disorder, 
the information is based on a history reported by the 
appellant and merely recorded by the examiner and it is not 
enhanced medical information.  Such information is not 
competent medical evidence that an eye disorder is related to 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
competent evidence reflects that an eye disorder was 
initially diagnosed decades after service.  

The Board notes that an April 2000 VA outpatient treatment 
record indicates that the appellant underwent an eye 
examination by a private eye doctor.  Any pertinent records 
from the examination do not appear to have been associated 
with the claims file; however, the appellant has not asserted 
that the record would provide a nexus between any current eye 
disorder and service and there is no indication of such.  The 
Board notes that the appellant has been advised by VA that he 
was required to provide evidence in support of his claim.  

In summary, the evidence shows that an disorder was diagnosed 
many years after service and there is no competent evidence 
linking any eye disorder, to include defective eyesight and 
glaucoma, to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the appeal is denied.  

II.  Increased Rating

Arthritis with Pes Planus

Initially, the Board notes that by rating decision dated in 
October 1996, the AOJ recharacterized the appellant's 
bilateral foot disability.  A 20 percent evaluation was 
assigned for arthritis with pes planus, status post right 
foot injury under Diagnostic Codes 5010-5284 and a 20 percent 
evaluation was assigned for arthritis with pes planus, status 
post left foot injury under Diagnostic Codes 5010-5284.  The 
Board notes that the right toe disability is rated 
separately.  Thus, the issue is whether an evaluation in 
excess of 20 percent is warranted for the right foot 
disability or the left foot disability.  

Diagnostic Code 5284

In January 1997, moderately good arching was noted and there 
were no marked findings in regard to pes planus.  X-ray 
examination in September 1997 showed minimal degenerative 
changes.  The April 1999 VA examiner specifically stated that 
pes planus was moderate.  

The Board notes while some examiners have noted foot pain in 
association with ambulation, in February 1993, the appellant 
stated that it was back and hip pain that made walking 
unbearable.  Complaints of pain in the feet in March 1995 
were attributed to claudication or superimposed distal 
polyneuropathy, not arthritis with pes planus.  An October 
1994 VA outpatient treatment record indicates that 


ambulation difficulty was due to low back pain.   The April 
2000 VA examiner explicitly stated that the etiology of 
weakness and inability to ambulate was most likely coming 
from his back. The January 2003 VA examiner specifically 
stated that the appellant was nonambulatory due to a hip 
fracture.  The November 2003 VA examiner specifically stated 
that the appellant's ambulation difficulty was attributable 
to nonservice-connected disorders, to include back pathology.  

The April 1996 examiner characterized the appellant's foot 
disability as moderately severe and specifically stated that 
the foot disability was no more than 20 percent disabling 
based on pes planus alone.  The medical evidence is far more 
probative than the appellant's unsupported lay opinion.  The 
evidence clearly establishes that neither right foot 
arthritis with pes planus nor left foot arthritis with pes 
planus warrants more than a 20 percent evaluation under 
Diagnostic Code 5284.  

Diagnostic Code 5276

In order to warrant an evaluation in excess of 20 percent 
under Diagnostic Code 5276, there must be objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  The Board notes that while 
tenderness and swelling have been noted and that the April 
1996 VA examiner characterized the appellant's right foot 
disability as moderately severe, that examiner specifically 
stated that the appellant's foot disability was no more than 
20 percent disabling.  The January 1997 VA examiner noted 
moderately good arching.  There were no marked findings noted 
in regard to pes planus.  Similarly, on examination in 
September 1997, a history of bilateral pes planus without 
marked findings was noted.  The Board notes that absence of 
Achilles tendon reflexes was noted in association with age.  
The Board notes that under Diagnostic Cod 5276, severe 
bilateral pes plans warrants a 30 percent evaluation.  In 
this case, the AOJ has assigned separate 20 percent 
evaluations for each foot.  


Diagnostic Code 5010

The Board notes that an evaluation for arthritis is based on 
limitation of motion.  The evidence does not show that the 
appellant has a range of motion disability of either foot.  
In this case, the evidence does not show that limitation of 
motion of either the right foot or left foot warrants an 
evaluation in excess of 20 percent.  Consequently, a higher 
evaluation is not warranted for arthritis.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

In summary, the Board finds the competent medical opinions to 
be more probative than the appellant's lay statements.  The 
evidence clearly establishes that arthritis with pes planus, 
status post right foot injury is no more than moderate and 
that arthritis with pes planus, status post left foot injury 
is no more than moderate.  Thus, an evaluation in excess of 
20 percent under Diagnostic Code 5284 for either the right 
foot or the left foot disability is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  

Deviated Nasal Septum

The evidence does not show that an evaluation in excess of 10 
percent is warranted at any time during the appeal period for 
a deviated nasal septum.  Diagnostic Code 6502 provides a 
maximum 10 percent disability rating for a deviated nasal 
septum.  38 C.F.R. § 4.97 (2003).  The Board finds no other 
provision upon which to assign a higher rating.  Because the 
appellant has been awarded the maximum schedular rating 
available for a deviated nasal septum, the Board finds that 
consideration of the Rating Schedule does not provide any 
basis for the award of a higher rating.  

Scar on Bridge of the Nose

The appellant has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  Based on the 
evidence, the Board concludes that the condition has not 
changed and that a uniform rating is warranted.

The appellant's scar on bridge of the nose is evaluated as 10 
percent disabling under Diagnostic Code 7800.  Since there 
was a change in regulation during the pendency of this 
appeal, the Board must consider each version of the 
regulation and apply the version that is more favorable to 
the claim.  The Board notes that the effective date of a 
liberalizing regulation, however, may be no earlier than the 
effective date of the regulation.  

1.  Old Criteria

In considering the old criteria, the Board notes that the 
appellant's scar on the bridge of his nose has been variously 
described.  In fact, the conflict in the observations of the 
examiners is monumental.  Viewing the evidence in a light 
most favorable to the appellant, however, the Board finds 
that a separate 10 percent evaluation is warranted under 
Diagnostic Code § 7804 because there is evidence that the 
scar is tender and painful.  

The scar on the bridge of the nose does not warrant a higher 
evaluation under the old Diagnostic Code § 7800 as no 
examiner has described the scar as severe.  The Board notes 
that the June 2002 VA examiner stated that the scar residual 
was "minimal."  In addition, there is no evidence that the 
scar is poorly nourished, with repeated ulceration and there 
is no limitation of function as a result of the scar.  Thus, 
a higher evaluation under Diagnostic Codes §§  7803, 7805 is 
not warranted.  

2.  New Criteria

Under the new criteria, in order to warrant a higher 
evaluation, the scar must be disfiguring with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes) (including eyelids) ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  

A higher evaluation under Diagnostic Code 7800 is not 
warranted.  The  Board accepts that there is tissue loss and 
depression of the scar.  The evidence, however, shows that, 
at the most, the scar is 1.25 cm in length.  There is no 
adherence, the color is normal, and the texture is soft.  
There is no evidence that the scar is indurated and 
inflexible.  The Board notes that the scar has been described 
as disfiguring.  The  scar does not have two to three 
characteristics of disfigurement as required by Diagnostic 
Code 7800.  In addition, there is no gross distortion or 
asymmetry of two features or paired sets of features.   

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The evidence is in favor of a separate 10 percent evaluation 
for a tender and painful scar.  Consequently, the appeal is 
granted.  

III.  TDIU

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the appellant is capable of performing the physical 
and mental acts required by employment and not whether the 
appellant is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the appellant is service connected for right 
foot arthritis with pes planus rated as 20 percent disabling, 
left  foot arthritis with pes planus rated as 20 percent 
disabling, a scar on the bridge of the nose rated as 10 
percent disabling, and a separate 10 percent rating for pain 
and tenderness, a deviated nasal septum, rated as 10 percent 
disabling, and a laceration scar of the great right toe 
evaluated as 10 percent.  The combined rating evaluation is  
60 percent.  The Board notes that the separate 10 percent 
evaluation assigned herein for a tender and painful scar on 
the bridge of the nose does not change the combined 
evaluation.  Thus, referral to the AOJ is not warranted.  

In summary, as the veteran does not meet the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a).  Thus, the claim of 
entitlement to TDIU is denied.  The issue of whether an 
extraschedular evaluation is warranted, to include TDIU, is 
addressed below.  See 38 C.F.R. §§ 3.321, 4.16.

IV.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (2003) is in order.  The evidence in 
this case fails to show that the appellant's right or left 
foot disability, scar on the bridge of the nose, laceration 
scar of the great right toe, or deviated nasal septum now 
causes marked interference with his employment, or that such 
required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The record reflects that the appellant's  previous occupation 
was that of electrician, and that he has been unemployed, 
essentially since 1976.  

The evidence clearly shows that the appellant is 
unemployable, but not due to his service-connected 
disabilities.  The April 1999 examination report reflects 
that while the appellant's foot disabilities contribute to 
his unemployablility, the appellant is fully unemployable as 
a result of exogenous obesity, syncope secondary to 
artherosclerotic cardiovascular disease, and arrhythmia 
status post dual-chamber DDD pacemaker, as well chronic 
lumbago, hip and left knee conditions, glaucoma and benign 
prostatic hypertrophy with prostatism.  The appellant is not 
service connected for these disorders.  

The Board notes that in a private record of treatment, dated 
in August 1977, the appellant stated that he worked as an 
electrician and was laid off for manpower reasons  In March 
1995, the appellant specifically stated that he retired in 
1976 due to back pain.  Regardless of the various reasons for 
unemployment provided by the appellant, the November 2003 
examiner specifically stated that the appellant was not 
unemployable secondary to his service-connected disabilities.  
She stated that he was unemployable secondary to his 
nonservice connected disorders, specifically, poor balance, 
frequent falls, low back pain, and right foot drop.  The 
Board finds the opinions of experienced medical professionals 
to be more probative than the appellant's lay statements.

V.  Entitlement to compensation for a left hip disorder under 
the provisions of 38 U.S.C.A. § 1151.

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for a left hip 
disorder under the provisions of 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2003).

The Board notes that in order to receive entitlement to 
compensation under 38 U.S.C.A. § 1151, the evidence must show 
that a disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or by an event 
not reasonably foreseeable.  Evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault is not of record.  The operation 
report specifically noted that the appellant tolerated the 
procedure well.  The progress notes shortly after the surgery 
do not indicate any complications, other than a platelet 
disorder, for which he had a blood transfusion with no 
adverse reaction.  One week post operatively, he was stable, 
three months postoperatively the incision was noted to be 
well healed, and four months postoperatively he was improving 
in strength, range of motion, and exercise tolerance.  

As to the subsequent fall and notation of an abnormal gait, 
the April 2000 VA examiner specifically stated that the 
etiology of the abnormal gait, weakness and inability to 
ambulate was most likely due to his back pathology.  The 
examiners have not noted any symptoms in relation to the left 
hip to be due to any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  Although the appellant has asserted that 
symptoms, to include pain and difficulty ambulating, indicate 
fault on the part of VA, the Board finds more probative the 
medical judgment of the VA physicians, who noted that 
postoperatively the appellant was doing well, that an 
abnormal gait was due to back pathology, and that all of the 
VA care related to the left hip was appropriate.  

The Board notes a January 2003 VA outpatient treatment record 
indicating that the appellant was nonambulatory due to a left 
hip fracture and a pancreatic mass.  There is, however, no 
indication that that examiner reviewed the appellant's claims 
file, and the record is absent the examiner's rank or title.  
Thus, that opinion is of less probative value.  Regardless, 
the examiner attributed the appellant's nonambulatory status, 
in part, due to a pancreatic mass.  To the extent that there 
is a current left hip disorder, the April 2000 VA examiner 
specifically stated that the etiology of weakness and 
inability to ambulate was most likely coming from his back. 

The November 2003 VA examiner stated that all of the VA care 
related to the left hip appeared to have been appropriate, 
including the biopsy.  The examiner specifically stated that 
the appellant did not have additional disability as a result 
of VA treatment.  In fact, she attributed hip pain and left 
leg pain to his back pathology. 

To the extent that the appellant asserts that having to have 
a blood transfusion has resulted in additional disability, 
there is no evidence that there is additional disability as a 
result of the blood transfusion.  The Board notes that the 
transfusion was necessary due to a platelet dysfunction.  The 
Board further notes that the November 2003 examiner stated 
that the onset of right foot drop was after private surgery 
for a right hip disorder.  

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for a left hip 
disorder under the provisions of 38 U.S.C.A. § 1151, and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.   

VI.  Special Monthly Compensation

The record shows that the appellant currently has 
disabilities, which include a right and left foot disability, 
each rated as 20 percent disabling a deviated nasal septum, 
rated as 10 percent disabling, a scar on the bridge of the 
nose, rated as 10 percent disabling, with a separate 10 
percent evaluation for pain and tenderness, and a laceration 
scar on the base of the great right toe, rated as 10 percent 
disabling.  

Increased compensation benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.352(a) (2003).  
The veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  Under the 
provisions of 38 C.F.R. § 3.352(a), the criteria include the 
inability of the veteran to dress or undress himself; to keep 
himself ordinarily clean; whether he requires frequent 
adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself; inability to attend to 

the wants of nature; or incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment.  It is only necessary that 
the evidence establish the veteran is so helpless as to need 
regular aid and attendance not that there be a constant need.

In this case, the criteria for aid and attendance benefits 
are not met.  The appellant's vision in both eyes exceeds 
5/200 and he does not have concentric contraction of the 
visual field to 5 degrees or less.  He is not a patient in a 
nursing home because of incapacity.  The evidence indicates 
that he lives at home with his wife.  Moreover, the appellant 
does not establish a factual need for aid and attendance.  
While difficulty removing socks and shoes was noted in 
November 2003, the evidence reflects that the appellant is 
able to walk with the aid of an assistive device.  There is 
no evidence that he is unable to dress and undress himself or 
to keep himself ordinarily clean.  He does not require 
frequent adjustment of any special prosthetic or orthopedic 
appliances because he does not have any.  The evidence does 
not show that he is unable to feed himself or to attend to 
the wants of nature; and he does not have incapacity that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
The evidence shows that he is not bedridden and can manage 
his own affairs.  

Accordingly, the Board concludes that the requirements for 
special monthly compensation based upon the need for regular 
aid and attendance of another person have not been met.

If the veteran is not in need of regular aid and attendance, 
consideration will be given as to whether the veteran is 
housebound.  38 C.F.R. § 3.351(d).  Increased compensation 
benefits are payable to a veteran who is housebound.  
Housebound benefits are warranted if the veteran has a single 
permanent disability rated at 100 percent and has additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound. 38 C.F.R. § 
3.351(d).  None of his service-connected disabilities are 
rated as 100 percent disabling, and there is no disability 
rated at 60 percent disabling.  Consequently the appeal is 
denied.  

VII.  Specially adapted housing assistance or a special home 
adaptation grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to the 
loss, or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a)(1)(2)(3) (West 1991); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4) (2003).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, or crutches, or canes as a normal 
mode of locomotion although occasional locomotion by other 
methods might be possible.  38 C.F.R. § 3.809(d) (2003).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2003).

The appellant is service connected for arthritis with pes 
planus, status post left foot injury, evaluated as 20 
disabling, arthritis with pes planus, status post right foot 
injury, evaluated as 20 percent disabling a scar on the 
bridge of the nose evaluated as 10 percent disabling, a 
deviated nasal septum rated as 10 percent disabling, and a 
laceration scar at the base of the right toe, evaluated as 10 
percent disabling.  The Board notes that the appellant has 
difficulty ambulating and, at times, has used a wheelchair.  
The evidence tends to establish that difficulty ambulating is 
a result of back pathology.  The appellant is not service 
connected for a back disorder.  In addition, the evidence 
indicates that a right foot drop has been associated with 
right hip surgery, he is not service connected for a hip 
disorder or right foot drop.  There is no ankylosis of his 
knees or hips, and a service-connected disability has not 
resulted in loss or loss of use of any of the appellant's 
extremities.  A total rating for compensation purposes based 
on individual unemployability has not been established.  
Consequently, entitlement to specially adapted housing 
assistance or a special home adaptation grant, and 
entitlement to special home adaptations is precluded and the 
appeal is denied.  


ORDER

Service connection for defective eyesight is denied.

Service connection for glaucoma is denied.  

Service connection for residuals of dental trauma for 
purposes of obtaining VA outpatient treatment is denied.  

An increased evaluation for arthritis with pes planus, status 
post right foot injury is denied.  

An increased evaluation for arthritis with pes planus, status 
post left foot injury is denied.  

An increased evaluation for a deviated nasal septum is 
denied.  

A separate 10 percent evaluation for a tender and painful 
scar on the bridge of the nose is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A total rating for compensation on the basis of individual 
unemployability is denied.

Entitlement to compensation for a left hip disorder under the 
provisions of 38 U.S.C.A. § 1151 is denied.

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing is denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or on 
account of being housebound is denied. 



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


